UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4971


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC PETE CRADDOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:10-cr-00236-D-2)


Submitted:   April 30, 2012                   Decided:   May 9, 2012


Before WILKINSON, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry F. Rose, Smithfield, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Kristine L. Fritz, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Eric     Pete   Craddock     pled    guilty       to     conspiracy        to

possess     with        intent   to   distribute      and    distribution           of    crack

cocaine      and        stipulated    in    his    plea     agreement        that    he    was

responsible, for sentencing purposes, for 16.8 to 22.4 grams of

crack.           The      district    court       varied     above       the      sentencing

Guidelines        range     of   46-57     months    and    imposed      a     sentence      of

sixty-six months. *              Craddock appeals his sentence, contending

that       the     upward        variance     resulted        in     a       substantively

unreasonable sentence.              We affirm.

                 We review a sentence for reasonableness under an abuse

of discretion standard.               Gall v. United States, 552 U.S. 38, 51

(2007).           This     review     requires      consideration            of   both     the

procedural and substantive reasonableness of a sentence.                                  Id.;

see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                                 A

“deferential            abuse-of-discretion          standard        applies        to     any

sentence, whether inside, just outside, or significantly outside

the Guidelines range.”                United States v. Rivera-Santana, 668

F.3d 95, 100-01 (4th Cir. 2012) (internal citation and quotation

       *
       At sentencing, both Craddock and the government took the
position that, under the Fair Sentencing Act of 2010, Pub. L.
No. 111-220, 124 Stat. 2372 (2010), the statutory minimum
sentence of sixty months did not apply.     The district court
tentatively adopted that position, and in its sealed statement
of reasons confirmed that the five-year mandatory minimum was
inapplicable.



                                              2
marks omitted).        In reviewing any variance, the appellate court

must   give    due    deference    to     the    sentencing       court’s      decision.

United States v. Diosdado Star, 630 F.3d 359, 366 (4th Cir.)

(citing Gall, 552 U.S. at 56), cert. denied, 131 S. Ct. 2946

(2011).    Here, the court varied upward by nine months.

              Craddock    concedes       that    his    sentence       is   procedurally

reasonable,     but    argues     that    it    is     substantively        unreasonable

because the mandatory minimum sentence, which was greater than

the    Guidelines        range,     provided           adequate        deterrence    and

incapacitation.          The    district        court    gave     an    individualized

assessment of Craddock’s situation in light of the § 3553(a)

factors, and decided that the likelihood of his recidivism was

high and the need to protect the public was not met sufficiently

by the Guidelines sentence.              The district court’s determination

warrants our deference.           See United States v. Jeffery, 631 F.3d

669, 679-80 (4th Cir.), cert. denied, 132 S. Ct. 187 (2011).                           We

conclude that the district court did not abuse its discretion

and that the variance was not substantively unreasonable.

              We therefore affirm the district court’s judgment.                      We

dispense      with    oral     argument        because    the     facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                AFFIRMED



                                           3